Citation Nr: 0108406	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a conversion reaction with psychological factors affecting a 
physical condition associated with asthma and left 
patellofemoral syndrome from March 20, 1992, to July 10, 
1998, on appeal from the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
left patellofemoral syndrome from July 10, 1998, on appeal 
from the initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma from July 10, 1998, on appeal from the 
initial grant of service connection.  

4.  Entitlement to a compensable evaluation for an anxiety 
disorder, not otherwise specified, previously diagnosed as a 
conversion reaction, from July 10, 1998, on appeal from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her then-fiancé


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to March 
1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for asthma 
at a 10 percent evaluation and for left patellofemoral 
syndrome at a noncompensable evaluation, both effective from 
March 20, 1992, the date of the veteran's separation from 
service.  Service connection for an acquired psychiatric 
disorder was denied.  The veteran filed a notice of 
disagreement in November 1992, and, following a January 1993 
statement of the case, a substantive appeal in January 1993.

In May 1993, a board of physicians reviewed the evidence at 
the request of an adjudication officer, and revised the 
psychiatric diagnoses to conversion reaction and passive 
dependent personality disorder.   In January 1994, 
implementing a hearing officer's decision in June 1993, the 
RO recharacterized the veteran's disability as a conversion 
reaction with psychological factors affecting a physical 
condition associated with asthma and left patellofemoral 
syndrome, at an overall evaluation of 10 percent, effective 
from March 1992.

In May 1999, based on a new psychiatric evidence, the RO 
reassessed the veteran's service-connected disabilities, 
separating the psychiatric and physical conditions.  
Effective from July 10, 1998, the veteran's service-connected 
disabilities were listed as left patellofemoral syndrome, 
evaluated as 20 percent disabling; bronchial asthma, 
evaluated as 10 percent disabling; and anxiety disorder, not 
otherwise specified (mixed anxiety/depressive disorder), 
previously diagnosed as conversion reaction, evaluated as 
noncompensable.

The veteran was scheduled for a personal hearing before a 
member of the Board in March 2000; however, she failed to 
appear.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

Since this appeal is from the initial rating(s) assigned to 
disability(ies) upon awarding service connection, consistent 
with the facts found, the rating(s) may be higher or lower 
for segments of the time under review on appeal, i.e., the 
rating(s) may be "staged," as they have been in this case.  
Fenderson v. West, 12 Vet. App. 119 (1999).  This claim is on 
appeal from the initial rating(s) assigned from 1992; 
therefore, all evidence from 1992 to the present must be 
considered in determining the appropriate rating(s), 
including in "staged ratings" for the veteran's 
disability(ies).  

The claims file shows that the veteran received VA treatment 
as early as May 1992.  She also reported on VA examination in 
July 1998 that she had pneumonia and bronchitis four times in 
the past 12 months and was treated on an outpatient basis, 
including undergoing two chest x-rays.  Only VA treatment 
records dated from January 1993 to March 1994 are currently 
of record.  Accordingly, the RO should ensure that all of the 
veteran's VA treatment records have been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated her for any left knee, 
pulmonary, or psychiatric disorders or complaints since her 
separation from service.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, although the veteran underwent VA physical and 
psychiatric examinations in July 1998, to ensure that the 
duty to assist her has been fulfilled, she should be afforded 
additional VA examinations after all her treatment records 
have been obtained, and the examiners should be provided 
access to the claims file.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate her 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
her behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing her of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any left knee, 
pulmonary, or psychiatric disorders 
or complaints since her separation 
from service to the present; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the Decatur and Atlanta 
VA Medical Centers since 1992) at 
which the veteran received treatment 
or evaluation for any left knee, 
pulmonary, or psychiatric disorders 
or complaints since her separation 
from service to the present, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying her what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA pulmonary examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests, including pre- and post-
bronchodilator pulmonary function tests 
(PFTs) (unless medically contraindicated), 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

The examination report must include a 
detailed account of all manifestations of 
bronchial asthma found to be present.  The 
examiner should state whether the veteran's 
bronchial asthma is manifested by rather 
frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate 
dyspnea on exertion between attacks; 
frequent attacks of asthma (one or more 
attacks weekly) with marked dyspnea on 
exertion between attacks with only 
temporary relief by medication, more than 
light manual labor precluded; or asthmatic 
attacks very frequently with severe dyspnea 
on slight exertion between attacks and with 
marked loss of weight or other evidence of 
severe impairment of health.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  

The examiner should further report the 
percent predicted of FEV-1 and FEV-1/FVC.  
The examiner should state whether the 
veteran requires daily inhalational or oral 
bronchodilator therapy; or inhalational 
anti-inflammatory medication; or at least 
monthly visits to a physician for required 
care of exacerbations; or intermittent (at 
least three per year) courses of systemic 
(oral or parenteral) corticosteroids; or 
daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-
suppressive medications; or whether the 
veteran suffers more than one attack per 
week with episodes of respiratory failure.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000).

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

5.  Schedule the veteran for a VA joints 
examination, limited to the left knee.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left patellofemoral 
syndrome. 

The examiner should report the range of 
motion measurements for the left knee in 
degrees, and should also indicate what 
would be the normal range of motion for 
the left knee.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257 (2000).  

The examiner should further describe in 
detail the veteran's postoperative left 
knee scar.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
knee.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

6.  Schedule the veteran for a VA mental 
disorders examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to her service-connected 
anxiety disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's anxiety disorder on her social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected anxiety disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of the 
score assigned.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

9.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Review the evidence of record at 
the time of the 1992 and 1998 rating 
decisions that was considered in 
assigning the original disability ratings 
for the veteran's disabilities, then 
consider all the evidence of record to 
determine whether the facts show that she 
was entitled to a higher disability 
rating for any disability at any period 
of time since her original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

Concerning the claims for higher ratings 
for bronchial asthma, an anxiety disorder, 
and a conversion reaction, give due 
consideration to the effect of the revised 
criteria for evaluating respiratory and 
mental disorders, and consider whether the 
old or new criteria are more favorable to 
the veteran.  See VAOPGCPREC 3-2000.

10.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

